IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 01-50178
                          Summary Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

XAVIER LAGRANT,

                                          Defendant-Appellant.

                         - - - - - - - - - -
            Appeal from the United States District Court
                  for the Western District of Texas
                       USDC No. SA-00-CR-454-1
                         - - - - - - - - - -
                             May 31, 2001

Before EMILIO M. GARZA, STEWART, and PARKER, Circuit Judges.

PER CURIAM:*

     Xavier LaGrant appeals the revocation of his release on

bond.    LaGrant has failed to show, however, that the district

court abused its discretion in denying his 28 U.S.C. § 2241

petition challenging, inter alia, the revocation of his bond.

See United States v. Rueben, 974 F.2d 580, 586 (5th Cir. 1992);

United States v. Hare, 873 F.2d 796, 798 (5th Cir. 1989).

     LaGrant first violated the conditions of his release by

violating the electronic monitoring requirement.    He was placed

in a halfway house as a result of that violation.    While a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                            No. 01-50178
                                 -2-

resident at the halfway house, LaGrant consumed alcohol, a

violation of the house rules and of his conditions of release.

His bond was revoked on the basis that he had violated a

condition of release and was unlikely to abide by any condition

or combination of conditions of release.     18 U.S.C. § 3148(b)(1)

and (2).

     Instead of challenging the magistrate judge’s revocation of

his bond, LaGrant filed a 28 U.S.C. § 2241 petition.     LaGrant

does not contest the factual finding that he consumed alcohol

while a resident at the halfway house.     He argues that this

violation was insufficient to warrant revocation of his bond.

The argument lacks merit.   The district court did not abuse its

discretion in denying LaGrant’s 28 U.S.C. § 2241 petition in

which he challenged the revocation of his bond.

     AFFIRMED.